DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 16 September 2022 has been entered.  Claims 1, 3-11, and 13-20 remain pending in the application, with claims 2 and 12 having been cancelled.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action dated 16 June 2022.  Any new and/or pending objections and/or rejections can be found in the Office Action below.
Response to Arguments
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive.  Regarding the prior art rejection under 35 U.S.C. 102(a)(1) and/or 102(a)(2) of independent claims 1, 11, and 20 relying on the teaching of Jiang et al. (U.S. Publication No. 2018/0107942 A1), as previously set forth in the Non-Final Office Action dated 16 June 2022, Applicant contends that Jiang does not disclose or suggest the newly amended features of utilizing or using a neural network to identify a trend, as currently amended in claims 1, 11, and 20.  The aforementioned argument is moot because Jiang has not been relied upon to teach the limitation of utilizing or using a neural network.  Rather, and as discussed in more detail in the Office Action below, Konrardy et al. (U.S. Patent No. 10,395,332 B1) has been relied upon to render obvious the use of a neural network.  Accordingly, claims 1, 3-11, and 13-20 have not been found to be patentably distinguishable from the prior art of record as outlined in the Office Action below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-8, 11, 13, 17-18, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. Publication No. 2018/0107942 A1) in view of Konrardy et al. (U.S. Patent No. 10,395,332 B1).

Regarding Claim 1:
Jiang discloses a method for controlling an autonomous vehicle (see at least: Jiang, Abstract), the method comprising: 
identifying, using processing circuitry, a trend for the autonomous vehicle based on autonomous vehicle profiles associated with one or more other vehicles within a network (see at least: Jiang, Paragraphs [0003]-[0004], [0018]-[0019], [0033]-[0038]); 
identifying optimal driving conditions for the autonomous vehicle based on the trend (see at least: Jiang, Paragraphs [0021], [0038]-[0039]); and 
controlling one or more subsystems of the autonomous vehicle based on the identified optimal driving conditions (see at least: Jiang, Paragraphs [0054]-[0056]).
Cumulatively, Jiang discloses behavior learning techniques as part of machine learning techniques to identify the trend (see at least: Jiang, Paragraphs [0018], [0051]), but does not appear explicit with regards to using processing circuitry that implements a neural network to identify the trend.  Konrardy teaches that as it relates to vehicles, including autonomous vehicles, a neural network is utilized to identify and recognize patterns (i.e., a trend) in data (see at least: Konrardy, Col. 70, Lines 26-31; Col. 71, Lines 32-34).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Konrardy in the invention of Jiang such that a neural network was utilized as part of the behavior learning and identification technique in order to identify the trend as disclosed by Jiang.  The claim would have been obvious because a particular known technique of utilizing a neural network to identify a trend was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of actually and correctly identifying a trend.  Furthermore, one would have been motivated to utilize a neural network because it would have provided a valid and a reliable identified trend (see at least: Konrardy, Col. 70, Lines 36-37; Col. 70, Lines 43-44).

Regarding Claim 3:
Modified Jiang teaches the method of claim 1, further comprising: 
acquiring driving data and environmental data from the autonomous vehicle (see at least: Jiang, Paragraphs [0026], [0033], [0035]-[0037]); and 
determining an autonomous vehicle profile for the autonomous vehicle based on the driving data and the environmental data (see at least: Jiang, Paragraphs [0033]-[0037]).

Regarding Claim 7:
Modified Jiang teaches the method of claim 1, wherein an autonomous vehicle profile of the autonomous vehicle includes at least one of braking system activation data, stability control activation data, distance between front vehicle parameterization, and environmental conditions (see at least: Jiang, Paragraphs [0033]-[0037], [0052]).

Regarding Claim 8:
Modified Jiang teaches the method of claim 1, wherein determining the optimal driving conditions includes: identifying a target distance between two autonomous vehicles (see at least: Jiang, Paragraphs [0039], [0053]).

Regarding Claim 11:
Jiang discloses a system for controlling an autonomous vehicle (see at least: Jiang, Abstract), the system comprising: 
a network connecting one or more vehicles (see at least: Jiang, Paragraph [0034]); and 
processing circuitry (see at least: Jiang, Paragraphs [0030], [0042], [0063]-[0064]) configured to 
identify a trend for the autonomous vehicle based on autonomous vehicle profiles associated with the one or more vehicles (see at least: Jiang, Paragraphs [0003]-[0004], [0018]-[0019], [0033]-[0038]), 
identify optimal driving conditions for the autonomous vehicle based on the trend (see at least: Jiang, Paragraphs [0021], [0038]-[0039]), and 
control one or more subsystems of the autonomous vehicle based on the identified optimal driving conditions (see at least: Jiang, Paragraphs [0054]-[0056]).
Cumulatively, Jiang discloses behavior learning techniques as part of machine learning techniques to identify the trend (see at least: Jiang, Paragraphs [0018], [0051]), but does not appear explicit with regards to using processing circuitry is configured to identify the trend using a neural network.  Konrardy teaches that as it relates to vehicles, including autonomous vehicles, a neural network is utilized to identify and recognize patterns (i.e., a trend) in data (see at least: Konrardy, Col. 70, Lines 26-31; Col. 71, Lines 32-34).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Konrardy in the invention of Jiang such that a neural network was utilized as part of the behavior learning and identification technique in order to identify the trend as disclosed by Jiang.  The claim would have been obvious because a particular known technique of utilizing a neural network to identify a trend was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of actually and correctly identifying a trend.  Furthermore, one would have been motivated to utilize a neural network because it would have provided a valid and a reliable identified trend (see at least: Konrardy, Col. 70, Lines 36-37; Col. 70, Lines 43-44).

Regarding Claim 13:
Modified Jiang teaches the system of claim 11, wherein the processing circuitry is further configured to: 
acquire driving data and environmental data from the autonomous vehicle (see at least: Jiang, Paragraphs [0026], [0033], [0035]-[0037]); and 
determine an autonomous vehicle profile of the autonomous vehicle based on the driving data and the environmental data (see at least: Jiang, Paragraphs [0033]-[0037]).

Regarding Claim 17:
Modified Jiang teaches the system of claim 11, wherein an autonomous vehicle profile of the autonomous vehicle includes at least one of braking system activation data, stability control activation data, distance between front vehicle parameterization, and environmental conditions (see at least: Jiang, Paragraphs [0033]-[0037], [0052]).

Regarding Claim 18:
Modified Jiang teaches the system of claim 11, wherein the processing circuitry is further configured to: identify a target distance between two autonomous vehicles (see at least: Jiang, Paragraphs [0039], [0053]).

Regarding Claim 20:
Jiang discloses a non-transitory computer readable medium storing computer-readable instructions therein which when executed by a computer cause the computer to perform a method for controlling an autonomous vehicle (see at least: Jiang, Abstract, and Paragraphs [0042], [0068], [0079]), the method comprising: 
identifying a trend for the autonomous vehicle based on autonomous vehicle profiles associated with one or more vehicles within a network (see at least: Jiang, Paragraphs [0003]-[0004], [0018]-[0019], [0033]-[0038]); 
identifying optimal driving conditions for the autonomous vehicle based on the trend (see at least: Jiang, Paragraphs [0021], [0038]-[0039]); and 
controlling one or more subsystems of the autonomous vehicle based on the identified optimal driving conditions (see at least: Jiang, Paragraphs [0054]-[0056]).
Cumulatively, Jiang discloses behavior learning techniques as part of machine learning techniques to identify the trend (see at least: Jiang, Paragraphs [0018], [0051]), but does not appear explicit with regards to using a neural network to identify the trend.  Konrardy teaches that as it relates to vehicles, including autonomous vehicles, a neural network is utilized to identify and recognize patterns (i.e., a trend) in data (see at least: Konrardy, Col. 70, Lines 26-31; Col. 71, Lines 32-34).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Konrardy in the invention of Jiang such that a neural network was utilized as part of the behavior learning and identification technique in order to identify the trend as disclosed by Jiang.  The claim would have been obvious because a particular known technique of utilizing a neural network to identify a trend was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of actually and correctly identifying a trend.  Furthermore, one would have been motivated to utilize a neural network because it would have provided a valid and a reliable identified trend (see at least: Konrardy, Col. 70, Lines 36-37; Col. 70, Lines 43-44).



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2018/0107942 A1) in view of Konrardy et al. (US 10,395,332 B1) as applied to claims 1 and 11, respectively, above, and further in view of Lu et al. (U.S. Publication No. 2020/0213581 A1).

Regarding Claim 4:
Modified Jiang teaches the method of claim 1, further comprising: uploading an autonomous vehicle profile to a remote server (see at least: Jiang, Paragraphs [0053]), but does not appear explicit in that the uploading includes polling the autonomous vehicle to upload an autonomous vehicle profile thereof at preset time intervals.  Similar to Jiang, Lu teaches an invention in which a server is in communication with a group of vehicles, including at least one autonomous vehicle, and further teaches polling the autonomous vehicle to upload information about the autonomous vehicle at preset time intervals (see at least: Lu, Paragraphs [0160]-[0161]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the polling technique taught by Lu in the invention of Liang.  A person of ordinary skill in the art would have been motivated to do so because it would have reduced communication bandwidth by having the autonomous vehicle upload its profile at predetermined intervals instead of continuously uploading this information.  Alternatively, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Here, the known options would have included the autonomous vehicle continuously uploading its profile without a polling request, the autonomous vehicle uploading its profile at regular intervals without a polling request, or the autonomous vehicle uploading its profile in response to a request, with the request being at preset time intervals as taught by Lu.  If pursuing the known options leads to the anticipated success of retrieving sufficient information for determining a driving style in a location as required by Jiang, then it is likely the product not of innovation of ordinary skill and common sense.

Regarding Claim 14:
Modified Jiang teaches the system of claim 11, wherein the processing circuitry is further configured to: receive, at a remote server, an upload of an autonomous vehicle profile (see at least: Jiang, Paragraphs [0053]), but does not appear explicit in that the autonomous vehicle is polled to upload an autonomous vehicle profile thereof at preset time intervals.  Similar to Jiang, Lu teaches an invention in which a server is in communication with a group of vehicles, including at least one autonomous vehicle, and further teaches having the server poll the autonomous vehicle to upload information about the autonomous vehicle at preset time intervals (see at least: Lu, Paragraphs [0160]-[0161]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the polling technique taught by Lu in the invention of Liang.  A person of ordinary skill in the art would have been motivated to do so because it would have reduced communication bandwidth by having the autonomous vehicle upload its profile at predetermined intervals instead of continuously uploading this information.  Alternatively, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Here, the known options would have included the autonomous vehicle continuously uploading its profile without a polling request, the autonomous vehicle uploading its profile at regular intervals without a polling request, or the autonomous vehicle uploading its profile in response to a request, with the request being at preset time intervals as taught by Lu.  If pursuing the known options leads to the anticipated success of retrieving sufficient information for determining a driving style in a location as required by Jiang, then it is likely the product not of innovation of ordinary skill and common sense.

Claims 5-6, 9-10, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2018/0107942 A1) in view of Konrardy et al. (US 10,395,332 B1) as applied to claims 1 and 11, respectively, above, and further in view of Bielby (U.S. Publication No. 2019/0287392 A1).

Regarding Claim 5:
Modified Jiang teaches the method of claim 1, but does not appear explicit that the method further comprises:  
receiving from the autonomous vehicle a request for additional information; 
retrieving the requested additional information from a database; and 
outputting the requested additional information to the autonomous vehicle.
Similar to Jiang, Bielby teaches an invention having vehicles, including an autonomous vehicle, in a network, and having the autonomous vehicle be controlled based on driving style(s) of another vehicle (see at least: Bielby, Abstract and Paragraphs [0001]-[0002]).  Bielby teaches receiving from the autonomous vehicle a request for additional information; retrieving the requested additional information from a database; and outputting the requested additional information to the autonomous vehicle (see at least: Bielby, Paragraph [0049]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bielby in the invention of Jiang.  One would have been motivated to do so because it would have further improved safety and driving experience of the autonomous vehicle based on the driving style of a surrounding vehicle (see at least: Bielby, Paragraphs [0001], [0023]).

Regarding Claim 6:
Modified Jiang teaches the method of claim 5, wherein the request includes a license plate indicia (see at least: Bielby, Paragraph [0049]).

Regarding Claim 9:
Modified Jiang teaches the method of claim 1, but does not appear explicit that the method further comprises:  
acquiring from a first vehicle data including at least one of a vehicle speed, a vehicle weight, a tire pressure status, and a maximum braking gravity; and 
outputting to a second vehicle the data, wherein the second vehicle is trailing the first vehicle.
Similar to Jiang, Bielby teaches an invention having vehicles, including an autonomous vehicle, in a network, and having the autonomous vehicle be controlled based on driving style(s) of another vehicle (see at least: Bielby, Abstract and Paragraphs [0001]-[0002]).  Bielby teaches:
acquiring from a first vehicle data including at least one of a vehicle speed, a vehicle weight, a tire pressure status, and a maximum braking gravity (see at least: Bielby, Paragraphs [0031]-[0035]); and 
outputting to a second vehicle the data, wherein the second vehicle is trailing the first vehicle (see at least: Bielby, Paragraphs [0038], [0059], [0068]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bielby in the invention of Jiang.  One would have been motivated to do so because it would have further improved safety and driving experience of the autonomous vehicle based on the driving style of a surrounding vehicle (see at least: Bielby, Paragraphs [0001], [0023]).

Regarding Claim 10:
Modified Jiang teaches the method of claim 9, further comprising: 
analyzing the data (see at least: Bielby, Paragraphs [0035], [0043]-[0044]); and 
increasing a target distance between the first vehicle and the second vehicle when the data indicates that the first vehicle has a high braking capability (see at least: Bielby, Paragraphs [0026], [0054], [0056], [0064]).

Regarding Claim 15:
Modified Jiang teaches the system of claim 11, but does not appear explicit in that the processing circuitry is further configured to: 
receive from the autonomous vehicle a request for additional information; 
retrieve the requested additional information from a database; and 
output the requested additional information.
Similar to Jiang, Bielby teaches an invention having vehicles, including an autonomous vehicle, in a network, and having the autonomous vehicle be controlled based on driving style(s) of another vehicle (see at least: Bielby, Abstract and Paragraphs [0001]-[0002]).  Bielby teaches a processing circuitry configured to receive from the autonomous vehicle a request for additional information; retrieve the requested additional information from a database; and output the requested additional information (see at least: Bielby, Paragraph [0049]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bielby in the invention of Jiang.  One would have been motivated to do so because it would have further improved safety and driving experience of the autonomous vehicle based on the driving style of a surrounding vehicle (see at least: Bielby, Paragraphs [0001], [0023]).

Regarding Claim 16:
Modified Jiang teaches the system of claim 15, wherein the request includes a license plate indicia (see at least: Bielby, Paragraph [0049]).

Regarding Claim 19:
Modified Jiang teaches the system of claim 11, but does not appear explicit in that the processing circuitry is further configured to: 
acquire from a first vehicle data including at least one of a vehicle speed, a vehicle weight, a tire pressure status, and a maximum braking gravity; and 
output to a second vehicle the data, wherein the second vehicle is trailing the first vehicle.
Similar to Jiang, Bielby teaches an invention having vehicles, including an autonomous vehicle, in a network, and having the autonomous vehicle be controlled based on driving style(s) of another vehicle (see at least: Bielby, Abstract and Paragraphs [0001]-[0002]).  Bielby teaches a processing circuitry configured to acquire from a first vehicle data including at least one of a vehicle speed, a vehicle weight, a tire pressure status, and a maximum braking gravity (see at least: Bielby, Paragraphs [0031]-[0035]); and output to a second vehicle the data, wherein the second vehicle is trailing the first vehicle (see at least: Bielby, Paragraphs [0038], [0059], [0068]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bielby in the invention of Jiang.  One would have been motivated to do so because it would have further improved safety and driving experience of the autonomous vehicle based on the driving style of a surrounding vehicle (see at least: Bielby, Paragraphs [0001], [0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Golov (US 2019/0382029 A1) teaches an invention similar to that claimed in the present application including at least: identifying, using processing circuitry that implements a neural network (artificial neural network model), a trend for the autonomous vehicle based on autonomous vehicle profiles associated with one or more vehicles within a network; identifying optimal driving conditions for the autonomous vehicle based on the trend; and controlling one or more subsystems of the autonomous vehicle based on the identified optimal driving conditions (see at least: Golov, Abstract, Figs. 1-2, and Paragraphs [0033]-[0036], [0040]-[0041], [0047], [0058], [0061]-[0063], [0070]-[0071]).
DO et al. (US 2019/0088135 A1) teaches an invention similar to that claimed in the present application including at least: identifying, using processing circuitry that implements a neural network (machine learning model (MLM) which is an artificial neural network), a trend (classified/characterized behavioral driving characteristic/patterns of at least one neighboring vehicle, specifically a trend corresponding to safe driving, aggressive driving, reckless driving, or unpredictable driving) for the autonomous vehicle based on autonomous vehicle profiles associated with one or more vehicles within a network; identifying optimal driving conditions for the autonomous vehicle based on the trend; and controlling one or more subsystems of the autonomous vehicle based on the identified optimal driving conditions (see at least: DO, Abstract and Paragraphs [0018]-[0020], [0034]-[0036], [0043]-[0044], [0049]-[0050], [0055]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669